Citation Nr: 1010606	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1974 to August 
1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 decision by the 
Atlanta, Georgia Regional Office (RO) which denied, in part, 
service connection for a psychiatric disorder.  Thereafter, 
the Veteran filed a timely substantive appeal.  

In November 2004 and October 2007, the Board remanded the 
issue on appeal for additional development.  Notably, both 
remands referred the issue of PTSD to the RO for appropriate 
action, but none was taken.  However, the Board notes that 
during the pendency of this appeal (since the most recent 
Board remand), the U.S. Court of Appeals for Veterans Claims 
held that when determining the scope of a claim, the Board 
must consider the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
In this regard, the RO has only adjudicated the claim for 
service connection for a psychiatric disorder; however, the 
Board finds that the issue of service connection specifically 
for PTSD is inextricably intertwined with the issue that has 
been adjudicated and certified to the Board for review.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the Veteran 
has raised a claim for an acquired psychiatric disorder based 
on specifically named stressors, the Board interprets the 
Veteran's claim to include PTSD.  Thus, the Board has 
recharacterized the issue above to include a claim for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.

Initially, the Board notes that the Veteran has raised a 
claim for an acquired psychiatric disorder, to include PTSD 
with symptoms of anxiety, panic and depression.  The Veteran 
contends that his psychiatric disorder is related to 
experiences and events in service.  Specifically, the Veteran 
reported witnessing the butchering of a goat during Special 
Forces training, being shot in the face with a blank round 
from an M-16, being robbed at gunpoint, and being continually 
harassed by a sergeant.  

The claimed incidents are not confirmed by any objective 
evidence in the record as currently constituted and, to date, 
only minimal development has been initiated to confirm the 
claimed events.  In accordance with an October 2007 Board 
remand, the RO sent letters to the Veteran, in October and 
November 2007, asking for detailed information with regard to 
the Veteran's stressors.  A handwritten note indicates no 
response from the Veteran.  No additional developmental steps 
were taken.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat- 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required- 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. 1154(b) (West 
2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Veteran does not contend, nor do his service records 
reflect, that he engaged in combat or that his claimed 
stressors are combat-related.  Thus, corroboration of the 
occurrence of a claimed in-service stressor is required.

Service records show a military occupational specialty of 
combat engineer and bridge specialist.  The Veteran's 
complete service personnel file is not of record and there is 
no evidence that the RO has attempted to obtain such file.  
Service treatment records show no evidence of complaints of 
or treatment for a psychiatric disorder, or symptoms thereof.

A review of the record shows that the Veteran has provided 
some information regarding the claimed service events albeit 
some of the information appears to be anecdotal in nature and 
thus, not capable of corroboration by official records.  In 
this regard, a thorough reading of the Veteran's lay 
statements indicates that the first stressor, involving the 
M-16 rifle, occurred within the third or fourth week of 
service, in approximately August or September 1974.  With 
regard to the second stressor, the Veteran reported 
participating in Special Forces training beginning in 
approximately January 1975 during which time the incident 
involving the goat would have occurred during a purported 
training exercise and the harassment began.  Additionally, 
the Veteran stated that the vaccination records in the claims 
file were recorded during his period of Special Forces 
training.  The vaccination records span from August 1974 to 
March 1976.  See vaccination records from August 1974 to 
March 1976.  With regard to the third stressor (the armed 
robbery), the Veteran stated that it occurred just after he 
was assigned to the 11th Engineering Battalion.  Records show 
the Veteran was assigned to that Battalion at least as of 
March 1977; thus the robbery would have likely occurred 
sometime after that date.  The Veteran reported that his 
roommate was present at the time of the robbery and did not 
want to press charges.  He stated that his captain disagreed 
with the decision not to press charges.  

In any event, the Veteran has been offered the opportunity to 
submit additional information regarding his claimed 
stressors, and has not responded to such requests.  However, 
as the case must be remanded for adjudication of the 
Veteran's claim for service connection for PTSD, he should be 
afforded the opportunity to submit additional information 
that may be capable of verification on remand.  At a minimum, 
the RO should obtain the Veteran's personnel file which is 
not of record and may contain information relevant to the 
issue on appeal.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable. In order to be researched, incidents must 
be reported and documented.").  Moreover, VA, itself, has 
defined personal assault very broadly to include an event of 
human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005) (emphasis added).  
As the Veteran has claimed that he was underwent a pattern of 
harassment from a sergeant in service and that he was robbed 
in service, the Veteran should be provided information that 
he may submit evidence from sources other than his service 
records, or evidence of behavior changes that may constitute 
credible supporting evidence of these in-service stressors.  
In the event that the Veteran submits additional verifiable 
information, the RO should undertake all appropriate 
development to corroborate such stressors through official 
sources.    

The medical evidence of record shows continued treatment for 
depression, anxiety, and substance abuse from approximately 
2001 to present.  In April 2009, the Veteran was afforded a 
VA examination.  The examiner reported that the Veteran met 
the criteria for depressive disorder not otherwise specific 
and opined that it was less likely as not that depressive 
disorder was related to service or aggravated by a service-
connected back disorder.  He reasoned that the Veteran had 
been unable to work since 2000 due to the back strain, but 
first sought treatment for mental health in 2003 for cannabis 
abuse.  He opined that because evidence showed no treatment 
for depression until 15 years after service and three years 
after the back disorder prevented the Veteran from working, 
there was no relationship to service.  

In this case, although the examiner did not relate the 
Veteran's depression to the Veteran's service, he did not 
address PTSD, as it pertains to the Veteran's claim.  In this 
regard, there is no evidence the examiner considered the 
Veteran's reported stressors.  Additionally, the examiner did 
not provide a discussion or medical opinion with regard to 
PTSD.  In this case, the Board notes that the Veteran's 
symptoms and diagnosis, including anxiety, depression, and 
suicidal/homicidal thoughts, may relate to a claim of PTSD.  
The evidence shows complaints of and treatment for symptoms 
of an acquired psychiatric disorder as well as specific in-
service stressor events.  Therefore, a potential diagnosis of 
PTSD should have been considered to determine the nature of 
the Veteran's current condition relative to his original 
claim for an acquired psychiatric disorder.  The Board finds 
that additional action must be taken to ensure that the VA's 
duty to assist the Veteran in the development of his claim 
has been met.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, if the 
development requested by this remand results in corroboration 
of the Veteran claimed stressors, the Veteran should be 
afforded another VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another Veterans 
Claims Assistance Act (VCAA) notice 
letter advising him that establishment of 
service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in 
accordance with VA regulations; (2) 
credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and (3) medical evidence of a 
link between current symptomatology and 
the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  
In addition, this letter should be 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-
service personal assault or harassment.  
See also Gallegos v. Peake, 22 Vet. App. 
329 (2008); Bradford v. Nicholson, 20 
Vet. App. 200 (2006).  In particular, the 
notice must advise the Veteran that 
evidence from sources other than the 
Veteran's service records, or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressors of harassment and robbery.  
Then allow the Veteran the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.

The AMC/RO should also again request the 
Veteran to provide a detailed description 
of the events in service which he has 
asserted gave rise to a current 
psychiatric disorder.  The Veteran should 
be as specific as possible as to the 
dates and circumstances of the stressors, 
within a 60 day time frame, if possible.  
The Veteran should include information 
regarding his unit at the time each 
stressor occurred as well as the names of 
any individuals involved.

2.  The AMC/RO should request the 
Veteran's complete personnel file, to 
include any Special Forces training 
records.  All attempts to obtain these 
records should be documented in the 
claims file.  If none are available, it 
should be so stated.

3.  Next, the AMC/RO should review the 
file and prepare a summary of all claimed 
and verifiable stressors as set forth in 
information of record from the Veteran 
including that obtained pursuant to this 
Remand.  Where appropriate, this summary, 
and all associated documents, must be 
sent to all appropriate governmental 
entities that might assist in 
corroboration of the Veteran's claimed 
stressors.  The AMC/RO must associate any 
response and/or additional records with 
the claims file.
        
4.  If the Veteran's stressors are 
verified, the Veteran should be accorded 
a VA examination for psychiatric 
disorders.  The examination worksheets 
for both PTSD and psychiatric disorders 
other than PTSD should be used.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should attempt to 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
the verified "stressors" that caused the 
disorder and the evidence upon which they 
relied to establish the existence of the 
stressor(s).

The examiner is informed that the record 
on appeal shows current psychiatric 
diagnoses other than PTSD to include 
depression.  The examiner is requested to 
indicate:

A.  Is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder is etiologically related to the 
Veteran's military service.

B.  If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not 
(50% probability) related to a verified 
in-service stressor.

C.  Is it at least as likely as not (50% 
probability) that any psychiatric 
disorder, to include PTSD, is proximately 
due to or the result of, or aggravated by 
the service- connected low back 
disability.  If aggravated, the degree of 
aggravation should be quantified, if 
possible.  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted with temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.
        
5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures.

6.  Following the above, the AMC/RO 
should readjudicate the Veteran's claim.  
Specifically adjudicate whether service 
connection is warranted for PTSD, or any 
other currently diagnosed psychiatric 
disorder.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


